Citation Nr: 0503900	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-18 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from April 1969 to September 
1970 and from December 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD), status post-excision of right fibular 
pseudoarthrosis, low back strain, and scar residuals of bone 
graft donor site.

2.  The veteran's PTSD is evaluated at 50 percent, his post-
excision right fibular residuals at 30 percent, his low back 
strain at 10 percent, and his scar residuals are evaluated as 
non-compensable.  The combined service-connected rating is 70 
percent.

3.  The evidence of record shows the veteran's service-
connected disabilities to be appropriately evaluated.

4.  The veteran is a high school graduate.

5.  The evidence of record does not show the veteran to be 
unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

The requirements for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.16(a) 
(2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA also requires VA 
to assist the claimant with obtaining the evidence necessary 
to substantiate the claim.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.

In a letter dated in September 2002 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran of the evidence obtained by the RO to 
that date, that the RO had requested his VA treatment 
records, and that the RO would obtain any private treatment 
records he identified as related to this claim, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on his behalf.  The 
letter also informed the veteran to describe any additional 
evidence related to his claim or send the evidence to the RO, 
which the Board construes as reasonably informing him to 
submit any evidence in his possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 38 U.S.C.A. § 
5103(b)(3)); 38 C.F.R. § 3.159(b)(1); Opinion Of The General 
Counsel 1-2004 (February 24, 2004); Pelegrini v. Principi, 18 
Vet. App. at 120-21; Quartuccio v. Principi, 16 Vet. App. 
183.

As concerns the duty to assist, the RO obtained the private 
treatment records identified by the veteran, his VA treatment 
records, and arranged for appropriate examinations.  Neither 
the veteran nor his representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance which has not been acted on.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist.  38 C.F.R. § 3.159(c).

The April 2002 rating decision increased the evaluation of 
the veteran's PTSD from 30 percent to 50 percent, effective 
October 9, 2001, which increased the combined rating of his 
service-connected disabilities to 70 percent.  See 38 C.F.R. 
§ 4.25.  He applied for TDIU in May 2002.  The May 2003 
rating decision denied the claim.

Factual background.

The veteran's May 2002 VA Form 21-8940, Application For 
Increased Compensation Based On Individual Unemployability, 
reflects that he last worked in October 2001.  The form also 
reflects that the veteran is a machinist, and he has a high 
school education.  He related that he was unable to hold a 
job because he did not get along with people who told him 
what to do or how to do it.

A September 2001 VA primary care treatment note reflects that 
the veteran presented with a request for Percocet.  The nurse 
noted the veteran to have a pending pain consult with 
physical therapy and explained comprehensive chronic pain and 
treatment to him.  The nurse offered to refer the veteran to 
physical therapy for an evaluation that day, but the veteran 
declined.  The note reflects that the veteran was advised 
that he should try the other medications prescribed him 
before using Percocet.  The veteran related that only 
Percocet worked, he refused the physical therapy and x-ray 
referral, and left before the conversation could be 
completed.

A November 2001 private report of M.J.O., MD, reflects that 
he treated the veteran for premature degenerative cervical 
and lumbar spine disease, which caused chronic pain in the 
veteran's right lower extremity, neck, and right upper 
extremity.  Dr. O reported that the veteran's disorders 
caused significant impairment and negatively impacted his 
quality of life and ability to work effectively.

A February 2002 report by the veteran's Vet Center mental 
health counselor reflects that the veteran had returned to 
counseling in November 2001.  He reported that, around the 
time of the September 11, 2001, terrorist attacks, he had 
been terminated from his job after an altercation with his 
supervisor.  The veteran reported that he had been off of his 
medication for four to five days before the altercation, and 
that he was suicidal.  The report reflects that the veteran 
had resumed his medication when he returned to counseling.  
The veteran presented with increasing depression, anger, and 
irritability, short-term memory impairment, poor 
concentration, poor sleep, and loss of interest in previously 
enjoyed activities.  The report also listed the veteran's 
employment history from 1975 to September 2001, and it 
reflected that, of five places of employment, he was fired 
from three.  The counselor endorsed an increased in the 
veteran's rating from the then 30 percent.

The March 2002 VA PTSD examination report reflects that the 
veteran reported that he was fired "again" in October for 
yelling at his boss, though the boss yelled at him first.  He 
related that he was trying to reassess his dealings with 
bosses, and that he only liked working for Vietnam veterans.  
The veteran reported that he could not concentrate, his 
memory was terrible, and that he did not talk to people.  He 
also related that he had visions of killing his boss, and 
that he does not go anywhere without a shotgun.  The veteran 
reported continued psychiatric treatment, and that he was 
taking Sertraline daily.  His 15-year marriage was 
deteriorating, but he reported a good relationship with his 
two children.  The veteran presented as a healthy, well 
groomed man.  His behavior was agitated and combative at 
times.  Speech was rapid and pressured, and his mood varied 
from being irritable to laughing at things which did not 
suggest humor, such as his talking about wanting to kill his 
boss.  There were no indications of depersonalization or 
derealization, and no reported hallucinations or illusions.  
Thought process was goal directed and there were no 
preoccupations or delusions.  The veteran was obsessed with 
his current symptoms of PTSD, and he reported suicide and 
homicide ideations during the past year.  He was oriented 
times four and was most likely functioning within the average 
range of intelligence.  Long-term and short-term memory were 
commensurate with age.  Level of abstraction and insight were 
poor.  His judgment was deemed good enough to handle his own 
funds.  The veteran rated his depression as 6/10 on average 
and his anxiety 2/10 on average.  He reported that it was 
neck and back pain that awakened him at night.  The veteran 
reported that he thinks about Vietnam daily, and that the 
smell of diesel fuel triggers reminders of Vietnam.  The 
examiner rendered an Axis I diagnosis of PTSD, chronic, 
severe, and alcohol and cannabis dependence, both in full 
remission.  Axis V, Global Assessment of Functioning (GAF), 
was assessed at 50.

The March 2002 VA joints examination report reflects that the 
veteran reported having lost his job as a machinist that past 
fall, and that he had been unable to find another job because 
of his pain.  He reported pain in his lower back virtually 
daily, and he denied any radiculopathies, urinary symptoms, 
inability to control his urine, or weakness in the lower 
back.  The veteran reported morning stiffness and that he was 
able to tolerate only short periods of standing or walking.  
His prior treatment included steroid injections, and he 
denied having ever seen a physical therapist.  The veteran 
reported flare-ups several times a week, for which he took 
Oxycontin.  He related that he used a cane only when he 
accompanied his wife grocery shopping.  Physical examination 
showed the veteran to walk with a somewhat shifting gait.  
There was no bony tenderness of the lumbar vertebrae and no 
spasm of the lower back muscles.  There were no signs of 
trauma.  Range of motion (ROM) on flexion was to 80 degrees, 
extension to 5 degrees, lateral flexion to 20 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  The 
veteran exhibited some discomfort through all of the ranges, 
particularly flexion and extension.  Deep tendon reflexes of 
the lower extremities were present and equal bilaterally.  
The examiner observed the musculature of the lower back to be 
apparently quite strong, healthy, and symmetrical.  The 
examiner rendered a diagnosis of chronic low back pain 
secondary to shortening of the right lower extremity, with 
painful motion and decreased ROM.  The examiner noted that, 
during flare-ups, it was likely the veteran would experience 
perhaps another 5 to 10 degrees in all ranges of motion, with 
it being perhaps 10 to 20 degrees decrease in ROM on flexion 
of the lower back.

A March 2002 report of H.F., MD, reflects that he examined 
the veteran pursuant to the veteran's application for 
benefits administered by the Social Security Administration 
(SSA).  The report noted an earlier report wherein the 
veteran reported his disabilities as PTSD, right leg one inch 
shorter than the left leg, low back pain, neck pain, and that 
he stopped work because he was laid off due to the lack of 
work.  In a December 2001 disability interview, the veteran 
related that he could lift only 30 pounds and could stand for 
only two hours, walk one-quarter of a mile, sit for 15 
minutes, and that his hands cramped up and were numb when he 
used them, and he could perform sustained continuous physical 
activity for only an hour.  Dr. F noted that there was no 
evidence whatsoever in the veteran's file to indicate that he 
had any neuromotor-vascular problems with his hands.  Dr. F 
noted another examination report which reflected the 
discrepancy between the length of the veteran's legs as 
three-quarters of an inch.  The veteran's neurological 
examination of his upper and lower extremities was normal.  
MRI of the lumbar spine showed only mild degenerative 
disease, and a MRI of the cervical spine showed mild C4-C5 
herniated disc, which appeared to impinge slightly anteriorly 
on the cord.  Dr. F assessed the veteran as having a severe 
impairment, and that he should be reduced to lifting no more 
than 20 pounds occasionally, and no more than 10 pounds 
frequently.  Dr. F recommended that the veteran should be 
restricted to stand and walk for no more than two hours in an 
eight-hour workday, with normal breaks, but that he could sit 
for six hours in an eight-hour workday, with normal breaks.  
The veteran should avoid work that required frequent bending, 
stooping, climbing, kneeling, crawling, and frequent right 
overhead reaching.

The March 2002 SSA Medical/Vocational Considerations reflects 
that, at 52 years of age, the veteran was assessed as what 
was essentially a sedentary RFC, and that specific 
restrictions and limitations were indicated.  
Parenthetically, the Board notes that the form did not define 
"RFC."  The Considerations reflect that, in light of the 
veteran's age, work history, and apparent lack of 
transferable skills, it appeared that a Medical/Vocational 
Allowance would be appropriate.  The March 2002 formal SSA 
Disability Determination reflects that the veteran's 
disability began in October 2001, with a primary diagnosis of 
lumbar and cervical degenerative disc disease, and a 
secondary diagnosis of status post-fracture of tibia and 
fibula, and status post-right rotator cuff repair.

A VA Form 21-4192, Employment Information, received in 
September 2002, reflects that the veteran worked from 
September 5, 1995, to September 10, 1999, as a CNC operator.  
The form reflects the veteran lost 19 days between August 
1999 and September 1999 due to disability, and that he 
voluntarily resigned due to health reasons without having 
asked for any concessions.  Treatment records in the case 
file reflect that the veteran was being treated for his 
nonservice-connected lung disorder during this time period.

A VA Form 21-4192, Employment Information, received in 
September 2002, reflects that a former employer reported that 
the veteran worked from September 13, 1999, to February 17, 
2000, as a machinist, and that the veteran apparently was 
terminated for leaving early without permission.

A September 2002 report of the veteran's Vet Center Counselor 
reflects that, in light of the veteran's combined disability 
rating having been increased to 70 percent, the severity of 
his PTSD symptoms, and his recent employment history, she was 
in support of the veteran being awarded unemployability 
benefits.

The December 2002 VA PTSD examination report reflects that 
the examiner was requested to assess the veteran's 
employability, and the examiner noted his review of the 
veteran's case file.  The veteran reported to the examiner 
that he was by himself most of the time, and that he did not 
have to deal with bosses anymore.  He also having had an 
ordeal with his wife which sent him into a tizzy.  The 
veteran reported that he attended individual counseling once 
a month and saw his psychiatrist once every six months, with 
focus on his anger problem.  His then current medication was 
Zoloft.  He reported that he lived with his second wife and 
two daughters, his relationship with his current wife was 
"all right," and that his relationship with his daughters 
was good.  The veteran reported that his typical days were 
busy, and they included housework and transporting his 
daughters to various activities.  He related that he recently 
had some trees cut down and he was cutting wood.  He also had 
planned to add a second floor to his home, and he planned to 
do the work himself.  The examiner observed the veteran to 
present as a healthy, well groomed man.  His behavior was 
tense, he kept information limited, and seemed guarded about 
giving additional information.  His speech was slow and 
hesitant, and his mood and affect were within normal limits.  
There were no indications of depersonalization or 
derealization, or hallucinations or illusions.  For the most 
part, the veteran's thought process was goal directed and 
logical.  There were no preoccupations, obsession, or 
delusions, and he was oriented times four.  Long-term memory 
was intact, but there were some difficulties with short-term 
memory.  The veteran's level of abstraction and insight were 
limited, but his judgment was deemed good enough to handle 
his own funds.  The veteran rated his depression on average 
as 4/10, and his being anxious on average as 5/10.  The 
veteran reported that he smoked marijuana on a regular basis.  
The examiner rendered an Axis I diagnosis of PTSD, chronic, 
moderate, alcohol dependence in full remission, and cannabis 
dependence.  The examiner assessed Axis V as a GAF of 60.  
The examiner noted that the veteran appeared to be doing 
better than when he examined him in 2000, and he observed 
that the veteran appeared to remain fairly active, 
physically, and that he liked to have projects.  The examiner 
opined that the veteran appeared able to be employed, but 
that he would require a job where he worked alone, and that 
the veteran's supervisors would have to be aware that he 
would do best when he worked alone.

The December 2002 VA joints examination report reflects that 
the examiner reviewed the case file and reviewed the 
veteran's work history with him.  The veteran reported that, 
since the March 2002 examination, his back, foot, and ankle 
pain had increased slightly.  The veteran reported that he 
was laid off of his last job due to downsizing, and that it 
was not due to poor job performance.  The veteran reported 
that he still received pain management from a private 
provider, which included epidural injections.  The examiner 
read Dr. O's November 2001 assessment of the veteran and 
asked the veteran if he felt that to be true.  The veteran 
stated that he felt he could not work competitively with 
younger people who are more mobile and work at a faster pace.  
When the examiner asked the veteran if he had gone to 
physical therapy, the veteran switched the conversation to 
his medications, and reported that his pain medication was 
decreased.  He was off Oxycontin and was down to three 
Percocets a day, and continued to receive epidural 
injections.  The veteran reported that he had not experienced 
any dislocation or subluxation of any joint, and that he was 
able to function day-to-day, though he had not been working 
per se.  He related that he hoped to work in a volunteer 
capacity.  The veteran was able to flex to 80 degrees, with 
some discomfort at the end of the ROM, and was able to extend 
0 to 20 degrees actively, with some discomfort at the end.  
Lateral flexion and rotation of the lumbar spine was 0 to 30 
degrees bilaterally.  There was no muscle spasm in the 
lumbosacral area, and slight tenderness or muscle tightness 
was noted in the right trapezius connecting to the cervical 
spine.  One trigger point was noted in the cervical spine as 
well as in the right lumbosacral area.  Palpation of the 
spine was not uncomfortable for the veteran.  Slight 
lumbosacral flattening was noted.  Straight leg raising was 
negative bilaterally.  There was no tenderness to the right 
hip iliac crest over a three and one-half inch scar.  The 
veteran's gait was shuffling but nonantalgic.  He was able to 
tiptoe and heel walk, and he had lower extremity strength of 
5/5.  Deep tendon reflexes were 2-3+ in lower extremities 
bilaterally, and 2+ in the upper extremities bilaterally.  
The right lower leg showed abnormal presentation of the tibia 
to the ankle.  He had slightly decreased dorsiflexion of 0 to 
15 degrees in the right ankle.

The examiner rendered diagnoses of right fibular 
pesudoarthrosis, status post-excision, with mild loss of ROM 
to dorsiflexion; degenerative disc disease, lumbosacral 
spine, with no signs of sciatica noted clinically on 
examination; and scar, right iliac crest, nontender, with no 
residuals.  Additionally, scars secondary to right fibular 
pseudoarthrosis also noted, with no residuals aside from 
visible deformity.  The examiner opined that, based on those 
diagnoses and his examination of the veteran, the veteran's 
disabilities did not render him unemployable.  The examiner 
observed that the veteran did not leave his last place of 
employment due to health reasons, his pain management records 
reflected that, although there was an increase in his pain 
medication usage, his use had decreased during the prior six 
months.  The examiner also noted that the veteran had been 
followed in Pain Management for numerous years and was still 
able to work full time at three different locations without 
making concessions and without poor job performance.  While 
the veteran reported needing time off occasionally for back 
pain, the examiner noted that it was not needed permanently.  
The examiner also observed that he did not deem it medically 
proper to find one unemployable without that person having 
undergone physical therapy.  As concerned Dr. O's assessment 
of negative impact on the veteran's ability to work 
effectively, the examiner agreed, but observed that, based on 
his examination of the veteran and review of his records, the 
impact was not such so as to deem him completely 
unemployable.  The examiner noted that, while the veteran 
might have to work part-time or do work different than that 
of a machinist, in the examiner's opinion, the veteran was 
not unemployable.

At the August 2004 RO Hearing before the Decision Review 
Officer (DRO), the veteran related that he struggled at all 
of his jobs with working with people, as he preferred working 
alone.  He related that he was escorted from his last place 
of employment after an argument with the shift foreman.  The 
veteran related that he has pain down both legs, and that it 
had gotten worse during the last four or five years.  The 
veteran related that he had not tried to work since being 
fired from his last job.  He opined that the job where he was 
terminated for leaving early was not justified, and that it 
was a pretext.  The veteran related that, after receiving SSA 
benefits, he stopped looking for employment.  The veteran's 
wife testified that there are two to three day spans when the 
veteran is incapacitated due to lack of sleep.  She described 
him as screeching out and thrashing out in his sleep, 
sweating, and that he banged the headboard.  She related that 
she had to go to another room to get sleep.

A March 2004 VA treatment note by the veteran's psychiatrist 
reflects that the veteran reported that the war in Iraq had 
exacerbated his PTSD issues but he slept well enough and his 
Sertraline had been very helpful.  The examiner noted no 
acute mental status findings.  The veteran's affect was 
euthymic, cheerful, and very conversant.  There were no acute 
issues at that time.  A GAF of 58 was assessed.  

The April 2004 VA PTSD examination report reflects that the 
veteran was evaluated for unemployability.  The report 
reflects that when the veteran was asked about his current 
emotional and psychological symptoms, the veteran wanted to 
focus on the last examination, performed by the same 
examiner.  The veteran did relate that the medication helped 
him a lot, and that he had good days and he had bad days.  He 
reported that he still saw his psychiatrist twice a year but 
saw his counselor only on an as-needed basis.  The examiner 
observed the veteran to be doing fairly well from a 
psychological perspective.  The veteran reported that he 
continued to be married to his second wife of 17 years and he 
had a 12-year-old daughter and 10-year-old daughter, with 
whom he had a good relationship.  He described his 
relationship with his wife as "not too bad."  The veteran 
described his daily routine as very active, with his main 
activity being to work on his house.  He reported some 
household chores, painting upstairs, and he went grocery 
shopping with his wife on occasion.  He had a driver's 
license and he owned his own vehicle.  The veteran denied any 
problems with the law in the past year, any violence or 
assaultive behavior during the prior year, and he denied use 
of recreational drugs during the prior year.  The veteran 
also denied any suicide attempts during the prior year.  The 
examiner observed the veteran to be 54 years of age and he 
was dressed appropriately and was neat and clean.  His 
behavior was appropriate and relaxed, and his speech rather 
rapid.  The examiner observed the veteran to be a verbose 
man.  His mood was euthymic and his affect was appropriate.  
There were no indications of depersonalization, he reported 
some episodes of derealization when he smelled diesel fuel, 
but also reported experiencing those episodes when he smelled 
Clorox, which reminded him of how his mother used to wash 
clothes.  He denied any hallucinations or delusions, and his 
thought process was logical and goal directed for the most 
part.  There were no obsessions, but he was preoccupied with 
wanting to make sure that he received an increased rating.  
He reported no suicide or homicide ideation during the prior 
year.  On the mini mental status examination, he scored 25 
points out of a possible total of 30, which put him in the 
mild range of cognitive impairment.  The veteran's recent 
memory was relatively good but he had some difficulty with 
remote memory.  He reported that he thinks of the bad things 
that happened in Vietnam daily, but he snaps out of it.  The 
examiner observed the veteran to meet the criteria for PTSD 
in remission due to the effectiveness of medication and 
cannabis dependence in remission by patient report.  The 
examiner rendered an Axis I Diagnosis of PTSD in remission 
due to the effectiveness of medication and cannabis 
dependence in remission.  Axis V assessed a GAF of 70, which 
the examiner noted to be in the "some mild symptoms" range 
because the veteran is functioning generally pretty well.  As 
concerned the veteran's employability, the examiner noted how 
well the veteran's medication was working, with which the 
veteran agreed; and, in the examiner's opinion, from a 
psychological perspective, the veteran could sustain some 
gainful employment.  The examiner cautioned that physicians 
would have to assess the veteran's physical ability to 
perform gainful employment.  The examiner noted the veteran's 
cessation of drinking, use of marijuana, and his lack of need 
for ongoing counseling, as support for his opinion that the 
veteran is employable.  The examiner noted that the length of 
the veteran's absence from the work force might entail his 
finding gainful employment in a different field than what he 
did before.  The examiner deemed the veteran's social 
functioning as adequate, and there was no impairment in his 
thought process or communication.  Thus, the veteran is 
employable.

The August 2004 VA Form 646 reflects the veteran's 
representative's adjuration that the Board not assess the 
impact of each of the veteran's disabilities on employability 
individually, but that the cumulative impact should be 
assessed.  When assessed cumulatively, the representative 
asserts, the cumulative impact of the veteran's disabilities 
renders him unemployable.

In the November 2004 appellate brief, the veteran's 
representative asserts that the examiner at the December 2002 
examination employed an incorrect standard in that he deemed 
marginal employment as gainful employment, and that the 
examiner in fact agreed with Dr. O's assessment of the 
veteran's disability.  The representative also asserted that 
the April 2004 examination report should be disregarded in 
its entirety, as the March 2004 treatment note of the 
veteran's psychiatrist was amply sufficient to support the 
veteran's claim, and that the August 2004 examination was 
arranged to refute the veteran's claim.  The representative 
also assailed the DRO's reference to the SSA determination 
and the fact that the DRO observed that the SSA determination 
was not binding on VA.  The representative asserts that Dr. F 
observed that the veteran could not work an eight-hour day.

Analysis.

Initially, the Board notes the veteran's representative's 
November 2004 assertions but disagrees with and rejects them.  
As concerns the representative's assertions that there were 
inadequate reasons for the April 2004 examination and that it 
was directed solely to refute the veteran's claim, see 
Mariano v. Principi, 17 Vet. App. 305 (2003), the Board finds 
that the case file clearly dispels that contention.  The 
veteran's representative argues that the March 2004 treatment 
note by the veteran's psychiatrist is sufficient to determine 
the veteran's claim in his favor.  The Board views the 
evidence as showing the opposite.  First, the representative 
apparently discounts the fact that the December 2002 PTSD 
examination report reflected that the veteran was deemed 
employable.  Second, at the February 2004 DRO hearing, the 
veteran related that he had not even tried to obtain 
employment after receiving SSA disability.  Third, the March 
2004 treatment note states: "PTSD issues still active.  not 
unemployable.  Very appreciative of Sertraline, has helped 
him well."  The Board deems this entry as cryptic and 
lacking in detail, especially in light of the fact that the 
psychiatrist specifically noted that there were no acute 
issues at that time, and she assessed the veteran's GAF as 
58, which is indicative of moderate symptoms.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), p. 47.  Fourth, in the April 2004 RO request for the 
April examination, the DRO referenced the psychiatrist's 
March 2004 treatment entry on the veteran's employability, 
the fact that the veteran had not been examined since 2002, 
and requested an examination which specifically focused on 
the veteran's employability.  Thus, the Board finds that the 
evidence shows the DRO's request for the April 2004 
examination is not reasonably construable as development to 
obtain evidence against the veteran's claim.  Further, the 
Board also finds that the April 2004 examination request 
provided an adequate statement of the reason and basis for 
the examination request.  Mariano v. Principi, 17 Vet. App. 
at 312.

For VA purposes, total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (2004).  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
Marginal employment (generally, where the disabled person's 
earned annual income does not exceed the amount established 
by the Bureau of the Census as the poverty threshold for one 
person) shall not be considered substantially gainful 
employment.  However, if the total rating is based upon a 
disability or combination of disabilities for which the 
Rating Schedule provides an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2004).

Generally, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  An evaluation of the level of joint 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45.

The veteran has not contested the current evaluation of his 
service-connected disabilities.  Thus, the sole issue is 
whether the veteran's service-connected disabilities render 
him unemployable.  The veteran's representative at the local 
level clearly articulated the primary areas of concern, which 
is that the individual impact of each of the veteran's 
disability not be the determinative factor, but that the 
cumulative impact of the veteran's disabilities be 
determined.  The representative asserts that, cumulatively, 
the veteran's service-connected disabilities do in fact 
render him unemployable.

The Board first notes and addresses the factual assertions in 
the veteran's representative's November 2004 appellate brief.  
As set forth above, the brief took issue with the DRO's 
observation that SSA determinations are not binding on VA and 
asserted that the provider, Dr. F, who examined the veteran 
determined that the veteran could not work an eight-hour day.  
Addressing the latter determination first, Dr. F did not 
determine that the veteran could not work an eight-hour day, 
but that the veteran could not stand or walk for more than 
two hours in an eight-hour work day, and that he could sit 
for six hours during an eight-hour workday.  Although Dr. F 
found that the veteran required restrictions in the amount of 
weight he could lift and bending and stooping, etc., his 
report cannot be reasonably read as a finding that the 
veteran could not work an eight-hour workday.

SSA determined that the veteran was deemed unable to work as 
of October 2001 by virtue of his musculoskeletal 
disabilities.  Although SSA noted the veteran's PTSD, it was 
not a factor in the determination.  In light of the fact that 
there are significant differences in the definition of 
disability under the SSA and VA systems, SSA determinations 
are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 
448 (1994).  Thus, the DRO's observation was entirely correct 
and served to place the veteran on notice of that fact.

As concerns the Board, there are also significant 
similarities between the SSA and VA systems.  Consequently, 
the Board must provide the basis for disagreeing with or not 
accepting a finding of disability by SSA or a SSA 
Administrative Law Judge.  Id.  The Board finds that the SSA 
findings are of minimal application to this decision, as the 
SSA determination was based only partially on the veteran's 
service-connected disabilities, the primary one of which was 
the post-excision right fibular pseudoarthrosis.

The SSA Disability Determination reflects that the veteran 
was deemed disabled due to cervical and lumbar spine disc 
disease and, secondarily, his right fibular pseudoarthrosis 
and a right rotator cuff disorder.  The veteran is not 
service connected for the cervical spine or rotator cuff 
disability.  Thus, they are not factors in the VA 
determination of employability.  Further, the March 2002 SSA 
Medical/Vocational Considerations reflects that, Dr. F's 
findings notwithstanding, the reviewer considered the 
veteran's age as well as the extent of his disabilities in 
awarding him disability.  VA is specifically precluded from 
considering age when determining whether a veteran is 
unemployable.  38 C.F.R. § 4.19.  Accordingly, the evidence 
of record shows that the SSA determination should receive 
minimal weight in this determination, as it based the award 
on non-service-connected disabilities as well as service-
connected disabilities and considered the veteran's age.

As concerns the veteran's service-connected disabilities, the 
Board finds that they do not render the veteran unemployable.  
The Board finds that the veteran's representative's 
assertions that the examiner at the December 2002 joints 
examination agreed with Dr. O's November 2001 report and 
incorrectly applied a marginal employment standard are not 
well founded.  The December examination report does not 
reflect that the examiner noted Dr. O's report and asked the 
veteran if he believed it to be true.  The examiner agreed 
with Dr. F's report only to the extent that the veteran's 
musculoskeletal disabilities, some of which are not service 
connected, impacted his ability to work effectively.

The Board finds that Dr. O's November 2001 report itself 
falls short of a medical finding of employability.  A general 
medical finding that a condition or conditions have a 
negative impact is not synonymous with a finding of 
unemployability, that reasonable appears to be the position 
reflected in the December 2002 joints examination report.  
The Board further finds that neither does the report show the 
examiner to have applied an incorrect standard.  The examiner 
noted his awareness that the veteran's low back and leg 
disorders might mean the veteran could no longer work as a 
machinist, or similar employment may entail working fewer 
hours, but the report does not support a finding that the 
examiner applied a marginal employment standard, especially 
in light of the fact that only the impact of the veteran's 
service-connected disabilities are in issue.

The evidence of record shows that the examiner at the April 
2004 PTSD examination deemed the veteran employable from a 
psychological perspective, as did the December 2002 PTSD 
examination, and the examiner at the December 2002 
examination deemed the veteran as employable.  There also is 
the matter of the joint examiner's observation that the 
veteran specifically declined physical therapy as part of his 
pain management.  In light of the significant mitigation of 
the veteran's PTSD symptoms, as reflected in the April 2004 
examination report, and the medical assessment of the impact 
of the veteran's low back and right fibular disorders, the 
evidence of record shows the veteran to be employable.  The 
evidence does not show any unusual or unique factor of the 
veteran's disability picture which renders him unemployable.  
See 38 C.F.R. § 4.15.  Instead, the evidence of record shows 
the veteran to be employable.  38 C.F.R. § 4.3, 4.16(a). 


ORDER

Entitlement to a total rating based on TDIU is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


